     Case 3:20-cr-02219-JLS Document 26 Filed 10/14/20 PageID.38 Page 1 of 1



1
2
3
4
5
6                            UNITED STATES DISTRICT COURT

7                           SOUTHERN DISTRICT OF CALIFORNIA

8                         (HONORABLE JANIS L. SAMMARTINO)
9    UNITED STATES OF AMERICA,       ) Case No. 20CR2219-JLS
                                     )
10                  Plaintiff,       )
                                     )
11   v.                              )
                                     )
12   CHRISTINA KNOBLER,              ) ORDER
                                     )
13                  Defendant.       )
                                     )
14                                   )
     _______________________________ )
15
16         The United States of America, by its counsel Assistant U.S. Attorney James Miao,
17   and defendant Christina Knobler, by Frederick M. Carroll, jointly move to continue the
18   Motion Hearing/Trial Setting set for October 16, 2020 at 1:30 p.m. to November 6, 2020
19   at 1:30 p.m.
20         IT IS SO ORDERED that the joint motion is granted. The Motion Hearing shall
21   be continued to November 6, 2020 at 1:30 p.m., with intervening time excluded under
22   the Speedy Trial Act in the interests of justice. Defendant shall file an acknowledgement
23   of the new hearing date by October 30, 2020.
24         IT IS SO ORDERED.
25   Dated: October 14, 2020

26
27
28
                                                1
